                                                                                                                                                                                                        Page:       1
                                       Case 15-64213-sms                 Doc 125    Filed 10/30/18 Entered 10/30/18 19:32:35                                        Desc
                                                                                            FORM 1
                                                                       INDIVIDUAL ESTATEPage  1 of 4
                                                                                         PROPERTY  RECORD AND REPORT
                                                                                                  ASSET CASES
Case No:              15-64213                         SMS            Judge:        Sage M. Sigler                               Trustee Name:                       NEIL C GORDON, TRUSTEE
Case Name:            KIMBERLY MARIE CRAIG                                                                                       Date Filed (f) or Converted (c):    09/21/2015 (c)
                                                                                                                                 341(a) Meeting Date:                10/21/2015
For Period Ending:    09/30/2018                                                                                                 Claims Bar Date:                    01/21/2016


                                   1                                                2                           3                             4                            5                            6

                         Asset Description                                       Petition/                Est Net Value               Property Formally              Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                   Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                    the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                                Assets
                                                                                                         and Other Costs)

  1. RESIDENCE @ 131 HARPER RD. MCDONOUGH, GA 30252                                      190,300.00                    200.00                OA                                       0.00                        FA
     131 HARPER RD
  2. CASH                                                                                      0.00                       0.00               OA                                       0.00                        FA
  3. CHECKING ACCOUNT                                                                        100.00                       0.00               OA                                       0.00                        FA
  4. SAVINGS ACCOUNT                                                                          25.00                       0.00               OA                                       0.00                        FA
  5. HOUSEHOLD GOODS                                                                       2,500.00                       0.00               OA                                       0.00                        FA
  6. CLOTHING                                                                                200.00                       0.00               OA                                       0.00                        FA
  7. JEWELRY                                                                                 200.00                       0.00               OA                                       0.00                        FA
  8. 401K                                                                                  2,000.00                       0.00               OA                                       0.00                        FA
  9. DEBTOR HAS A PENDING LAWSUIT AND CLAIM AGAINST                                      400,000.00                       0.00               OA                                       0.00                        FA
     HENRY COUNTY

     Debtor lost the lawsuit. Her appeal has been denied.
 10. 2007 ACURA TSX                                                                       11,000.00                   6,000.00               OA                                       0.00                        FA
 11. CAT                                                                                      50.00                       0.00               OA                                       0.00                        FA
 12. REAL PROPERTY: 4730 Stillwood Cove, Forest Park,                                          0.00                 126,918.00                                                  40,000.00                         FA
     Clayton Cou (u)


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $606,375.00              $133,118.00                                                   $40,000.00                       $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                                                       Page:   2
                                    Case 15-64213-sms                  Doc 125         Filed 10/30/18            Entered 10/30/18 19:32:35                    Desc
Debtor originally filed Chapter 13 on July 30, 2015. Her case was converted to Chapter 7 on September 21, 2015. Debtor's father, Mr. Miles, was the sole owner of certain real
property located on Stillwood Cove, Forest Park, Clayton County, Georgia 30297 (the "Property"), Pagewhich2 he
                                                                                                             oftransferred
                                                                                                                 4          to the Debtor, by virtue of a Warranty Deed dated
November 17, 2009, and recorded with the on the real property records with the clerk of the Superior Court of Clayton County, Georgia (the "Real Estate Records") on November
19, 2009, giving Debtor sole ownership interest and title in the Property. By Quitclaim Deed dated November 30, 2010, and recorded on the Real Estate Records on December 2,
2010, Debtor conveyed her interest and title in the Property to herself and Mr. Miles as "joint tenants with right of survivorship," thereby giving Debtor and Mr. Miles each an
undivided one-half interest in the Property (the "Transfer"). Trustee asserted that the Transfer was for no monetary consideration and no transfer tax was paid, and the Property
was unencumbered at the time of the Transfer. Based on an inspection and comparative marketing analysis by a licensed real estate broker, Trustee asserted that the Property
could be marketed for sale at a listing price of $69,900.00 to sell for no less than $66,000.00 ("Trustee's Value"). Mr. Miles disputed Trustee's Value. Following negotiations, the
parties entered into a court-approved settlement agreement whereby Mr. Miles remitted $40,000.00 to the Trustee on behalf of the Estate. Claims reviewed with two objections
to be filed.




Initial Projected Date of Final Report (TFR): 08/31/2016            Current Projected Date of Final Report (TFR): 08/31/2019

Trustee Signature:      /s/ NEIL C GORDON, TRUSTEE               Date: 10/30/2018
                        NEIL C GORDON, TRUSTEE
                        171 17th Street NW, Suite 2100
                        Atlanta GA 30363-1031
                        (404) 873-8596
                        (404) 873-8596
                        neil.gordon@agg.com
                                                                                                                                                                                                 Page:           1
                                   Case 15-64213-sms                     Doc 125 Filed 10/30/18
                                                                                          FORM 2     Entered 10/30/18                          19:32:35       Desc
                                                                                        Page
                                                                      ESTATE CASH RECEIPTS AND3DISBURSEMENTS
                                                                                                of 4          RECORD
           Case No: 15-64213                                                                                              Trustee Name: NEIL C GORDON, TRUSTEE
      Case Name: KIMBERLY MARIE CRAIG                                                                                       Bank Name: Union Bank
                                                                                                                   Account Number/CD#: XXXXXX9365
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX8855                                                                             Blanket Bond (per case limit): $30,390,000.00
For Period Ending: 09/30/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   05/08/17            12       Scottrade                                   Morris Edward Miles'                                   1210-000              $40,000.00                                $40,000.00
                                                                            Settlement Proceeds Pursuant
                                                                            to Court Order Entered 4/14/17
                                                                            (Doc. No. 98)
   06/26/17                     Union Bank                                  Bank Service Fee under 11                              2600-000                                        $44.11          $39,955.89
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/25/17                     Union Bank                                  Bank Service Fee under 11                              2600-000                                        $57.52          $39,898.37
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/25/17                     Union Bank                                  Bank Service Fee under 11                              2600-000                                        $59.37          $39,839.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/25/17                     Union Bank                                  Bank Service Fee under 11                              2600-000                                        $59.28          $39,779.72
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/25/17                     Union Bank                                  Bank Service Fee under 11                              2600-000                                        $57.29          $39,722.43
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/27/17                     Union Bank                                  Bank Service Fee under 11                              2600-000                                        $59.10          $39,663.33
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                               $40,000.00               $336.67
                                                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                             Subtotal                                    $40,000.00               $336.67
                                                                                                                   Less: Payments to Debtors                   $0.00                $0.00
                                                                                                             Net                                         $40,000.00               $336.67




                                                                                   Page Subtotals:                                                       $40,000.00               $336.67
                                                                                                                                                                    Page:     2
                             Case 15-64213-sms               Doc 125           Filed 10/30/18 Entered 10/30/18 19:32:35           Desc
                                                                                    Page 4 of 4

                                                                                               TOTAL OF ALL ACCOUNTS
                                                                                                                                                NET             ACCOUNT
                                                                                                             NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                                  XXXXXX9365 - Checking                                           $40,000.00                $336.67             $39,663.33
                                                                                                                  $40,000.00                $336.67             $39,663.33

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                                  Total Allocation Receipts:                       $0.00
                                                  Total Net Deposits:                          $40,000.00
                                                  Total Gross Receipts:                        $40,000.00



Trustee Signature:   /s/ NEIL C GORDON, TRUSTEE        Date: 10/30/2018

                     NEIL C GORDON, TRUSTEE
                     171 17th Street NW, Suite 2100
                     Atlanta GA 30363-1031
                     (404) 873-8596
                     (404) 873-8596
                     neil.gordon@agg.com




                                                                          Page Subtotals:                                          $0.00                $0.00
